Hon. George P. Forbes, Jr. Village Attorney, Larchmont
We have your letter requesting our opinion as to whether the Village which owns unused reservoir property located in the Town of Mamaroneck and the City of New Rochelle may form a not-for-profit corporation and convey to it the title to the reservoir property for the purpose of avoiding real estate taxes.
Not-For-Profit Corporation Law, § 401 provides that one or more natural persons at least eighteen years of age may act as incorporators of a corporation to be formed under that chapter.
The corporate purposes for which a not-for-profit corporation may be formed are set forth in Not-For-Profit Corporation Law, § 201 (b). It does not appear that the purpose which you propose is permitted under the provisions of that section.
It is our opinion that the Village may not form a not-for-profit corporation and convey to it title to unused reservoir property for the purpose of avoiding real estate taxes.